Case: 10-30850 Document: 00511476011 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011

                                       No. 10-30850                         Lyle W. Cayce
                                                                                 Clerk

HENRY HAYNES,

                                                   Plaintiff - Appellant

v.

HILL BROTHERS CONSTRUCTION COMPANY, INCORPORATED;
CLYDE STAMEY; MISSISSIPPI FARM BUREAU CASUALTY INSURANCE
COMPANY; XCAVATOR, INCORPORATED,



                                                   Defendants - Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:10-CV-145


Before JONES, Chief Judge, and KING and BARKSDALE, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.